Tradition Village Center Shopping Center




EXHIBIT 10.2

ASSIGNMENT




This Assignment is made as of the 10th day of June, 2010 by INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation (“Assignor”) to and for the benefit
of INLAND DIVERSIFIED PORT ST LUCIE SQUARE, L.L.C., a Delaware limited liability
company (“Assignee”).




Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Buyer under into that Letter Agreement
dated as of March 29, 2010, as amended and entered into by Landing Phase II,
LLC, The Landing at Tradition Development Company, LLC and Tradition Village
Center, LLC, collectively as Seller, and Assignor, as Buyer (collectively, the
“Agreement”), for the sale and purchase of the property described by the
Agreement, located in Port St. Lucie, Florida and known as the Tradition Village
Center Shopping Center.




Assignor represents and warrants that it is the Buyer under the Agreement, and
that it has not sold, assigned, transferred, or encumbered such interest in any
way to any other person or entity.  By acceptance hereof, Assignee accepts the
foregoing assignment and agrees, from and after the date hereof, to (i) perform
all of the obligations of Buyer under the Agreement, and (ii) indemnify, defend,
protect and hold Assignor harmless from and against all claims and liabilities
arising under the Agreement.




IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
the date first written above.  




ASSIGNOR:




INLAND REAL ESTATE ACQUISITIONS, INC.

an Illinois corporation




By: /s/ Mark J. Cosenza

Name: Mark J. Cosenza

As Its: Vice President







ASSIGNEE:




Inland Diversified Port St Lucie Square, L.L.C.,

a Delaware limited liability company




By:      Inland Diversified Real Estate Trust, Inc.,

a Maryland corporation, its sole member




            By: /s/ Mark J. Cosenza

Its: Mark J. Cosenza

Name:  Authorized Agent









